 



Exhibit 10.1
SANGAMO BIOSCIENCES, INC.
RESTRICTED STOCK UNIT ISSUANCE AGREEMENT
RECITALS
      A. The Board has adopted the Plan for the purpose of retaining the
services of selected Employees, non-employee members of the Board (or the board
of directors of any Parent or Subsidiary) and consultants and other independent
advisors who provide services to the Corporation (or any Parent or Subsidiary).
     B. Participant is to render valuable services to the Corporation (or a
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of shares of Common Stock to the Participant under the Stock Issuance
Program.
     C. All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix A.
NOW, THEREFORE, it is hereby agreed as follows:
      1. Grant of Restricted Stock Units. The Corporation hereby awards to the
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit represents the right to receive one share of Common Stock
on the specified issuance date following the vesting of that unit. The number of
shares of Common Stock subject to the awarded Restricted Stock Units, the
applicable vesting schedule for those shares, the date on which those vested
shares shall become issuable to Participant and the remaining terms and
conditions governing the award (the “Award”) shall be as set forth in this
Agreement.
AWARD SUMMARY

     
Award Date:
                                             , 200      
 
   
Number of Shares
                        shares of Common Stock (the “Shares”)
Subject to Award:
   
 
   
Vesting Schedule:
  The Shares shall vest in a series of installments over the Participant’s
continued Service as follows:
 
  (i) twenty-five percent (25%) of the Shares shall vest upon the Participant’s
completion of one (1) year of Service measured from the Award Date and (ii) the
balance of the Shares shall vest in a series of thirty-six (36) successive equal
monthly installments upon the Participant’s completion of each additional month
of Service over the thirty-six (36)-month period measured from the first
anniversary of the Award Date. However, one or more Shares may be subject to
accelerated vesting in accordance with the provisions of Paragraph 5 of this
Agreement.

 



--------------------------------------------------------------------------------



 



     
Issuance Schedule:
  Each Share in which the Participant vests in accordance with the foregoing
Vesting Schedule shall be issued on the last business day of the calendar
quarter in which that Share vests or as soon as practicable thereafter, but in
no event later than the later of (i) the close of the calendar year in which
that Share vests or (ii) the fifteenth (15th) day of the third (3rd) calendar
month following such vesting date (the “Issue Date”). The issuance of the Shares
shall be subject to the Corporation’s collection of all applicable Withholding
Taxes. The procedures pursuant to which the applicable Withholding Taxes are to
be collected are set forth in Paragraph 7 of this Agreement.

     2. Limited Transferability. Prior to the actual issuance of the Shares
which vest hereunder, the Participant may not transfer any interest in the Award
or the underlying Shares; provided, however, any Shares which vest hereunder but
which otherwise remain unissued at the time of the Participant’s death may be
transferred pursuant to the provisions of the Participant’s will or the laws of
inheritance or to the Participant’s designated beneficiary or beneficiaries of
this Award. The Participant may also direct the Corporation to issue stock
certificates for any Shares which in fact vest and become issuable hereunder to
one or more designated Family Members or a trust established for the Participant
and/or his or her Family Members. The Participant may make a beneficiary
designation or certificate directive for this Award at any time by filing the
appropriate form with the Plan Administrator or its designee.
     3. Cessation of Service. Except as otherwise provided in Paragraph 5 below,
should the Participant cease Service for any reason prior to vesting in one or
more Shares subject to this Award, then the Award will be immediately cancelled
with respect to those unvested Shares, and the number of Restricted Stock Units
will be reduced accordingly. The Participant shall thereupon cease to have any
right or entitlement to receive any Shares under those cancelled units.
     4. Stockholder Rights. The holder of this Award shall not have any
stockholder rights, including voting or dividend rights, with respect to the
Shares subject to the Award until the Participant becomes the record holder of
those Shares following their actual issuance upon the Corporation’s collection
of the applicable Withholding Taxes.
     5. Change in Control.
          (a) Any Restricted Stock Units subject to this Award at the time of a
Change in Control may be assumed by the successor entity or otherwise continued
in full force and effect. In the event of such assumption or continuation of the
Award, no accelerated vesting of the Restricted Stock Units shall occur at the
time of the Change in Control.
          (b) In the event the Award is assumed or otherwise continued in
effect, the Restricted Stock Units subject to the Award shall be adjusted
immediately after the consummation of the Change in Control so as to apply to
the number and class of securities into which the Shares subject to those units
immediately prior to the Change in Control would have been converted in
consummation of that Change in Control had those Shares actually been issued and
outstanding at that time.

-2-



--------------------------------------------------------------------------------



 



          (c) If the Restricted Stock Units subject to this Award at the time of
the Change in Control are not assumed or otherwise continued in effect in
accordance with Paragraph 5(a), then those units will vest immediately upon the
closing of the Change in Control. The Shares subject to those vested units will
be issued immediately at that time or as soon as administratively practicable
thereafter, but in no event more than fifteen (15) business days after such
closing, or will otherwise be converted into the right to receive the same
consideration per share of Common Stock payable to the other shareholders of the
Corporation in consummation of the Change in Control and distributed at the same
time as such stockholder payments, but the distribution to the Participant shall
in no event be made later than the later of (i) the close of the calendar year
in which the Change in Control is effected or (ii) the fifteenth (15th) day of
the third (3rd) calendar month following the effective date of such Change in
Control.
          (d) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
     6. Adjustment in Shares. Should any change be made to the outstanding
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, then appropriate adjustments shall be made to the total number
and/or class of securities issuable pursuant to this Award in such manner as the
Plan Administrator deems appropriate in order to reflect such change and thereby
prevent the dilution or enlargement of benefits hereunder.
     7. Collection of Withholding Taxes.
          (a) Upon the applicable Issue Date, the Corporation shall issue to or
on behalf of the Participant a certificate (which may be in electronic form) for
the applicable number of underlying shares of Common Stock, subject, however, to
the Corporation’s collection of the applicable Withholding Taxes.
          (b) Until such time as the Corporation provides the Participant with
written or electronic notice to the contrary, the Corporation shall collect the
Withholding Taxes required to be withheld with respect to the issuance of the
vested Shares hereunder through an automatic share withholding procedure
pursuant to which the Corporation will withhold, at the time of such issuance, a
portion of the Shares with a Fair Market Value (measured as of the issuance
date) equal to the amount of those taxes (the “Share Withholding Method”);
provided, however, that the amount of any Shares so withheld shall not exceed
the amount necessary to satisfy the Corporation’s required tax withholding
obligations using the minimum statutory withholding rates for federal and state
tax purposes that are applicable to supplemental taxable income. The Participant
shall be notified in writing or electronically in the event such Share
Withholding Method is no longer available.
          (c) Should any Shares be distributed at a time that the Share
Withholding Method is not available, then the Withholding Taxes required to be
withheld with

-3-



--------------------------------------------------------------------------------



 



respect to those Shares shall be collected from the Participant through either
of the following alternatives:
     - the Participant’s delivery of his or her separate check payable to the
Corporation in the amount of such taxes, or
     - the use of the proceeds from a next-day sale of the Shares issued to the
Participant, provided and only if (i) such a sale is permissible under the
Corporation’s trading policies governing the sale of Common Stock, (ii) the
Participant makes an irrevocable commitment, on or before the Issue Date for
those Shares, to effect such sale of the Shares and (iii) the transaction is not
otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002.
          (d) Notwithstanding the provisions of subparagraphs (a) and (b) of
this Paragraph 7, the employee portion of the federal, state and local
employment taxes required to be withheld by the Corporation in connection with
the vesting of the Shares (the “Employment Taxes”) shall in all events be
collected from the Participant no later than the last business day of the
calendar year in which the Shares vest hereunder. Accordingly, to the extent the
Issue Date for one or more vested Shares is to occur in a year subsequent to the
calendar year in which those Shares vest, the Participant shall, on or before
the last business day of the calendar year in which the Shares vest, deliver to
the Corporation a check payable to its order in the dollar amount equal to the
Employment Taxes required to be withheld with respect to those Shares.
          (e) Except as otherwise provided in Paragraph 5, the settlement of all
Restricted Stock Units which vest under the Award shall be made solely in shares
of Common Stock. In no event, however, shall any fractional shares be issued.
Accordingly, the total number of shares of Common Stock to be issued pursuant to
the Award shall, to the extent necessary, be rounded down to the next whole
share in order to avoid the issuance of a fractional share.
     8. Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to the Award shall be subject to compliance by the Corporation
and the Participant with all applicable requirements of law relating thereto and
with all applicable regulations of any stock exchange on which the Common Stock
may be listed for trading at the time of such issuance.
     9. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Except to the extent electronic
notice is expressly authorized hereunder, any notice required to be given or
delivered to the Participant shall be in writing and addressed to the
Participant at the address indicated below the Participant’s signature line on
this Agreement. All notices shall be deemed effective upon personal delivery (or
electronic delivery to the extent authorized hereunder) or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.
     10. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon,

-4-



--------------------------------------------------------------------------------



 



the Corporation and its successors and assigns and the Participant, the
Participant’s assigns, the legal representatives, heirs and legatees of the
Participant’s estate and any beneficiaries of the Award designated by the
Participant.
     11. Construction. This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. All decisions of the Committee with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.
     12. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.
     13. Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining the
Participant) or of the Participant, which rights are hereby expressly reserved
by each, to terminate the Participant’s Service at any time for any reason, with
or without cause.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first indicated above.

                  SANGAMO BIOSCIENCES, INC.
 
           
 
  By:                  
 
           
 
  Title:                  
 
           
 
          , PARTICIPANT
 
     
 
           
 
  Signature:        
 
       
 
           
 
  Address:        
 
       
 
           
 
           
 
       

-5-



--------------------------------------------------------------------------------



 



APPENDIX A
DEFINITIONS
     The following definitions shall be in effect under the Agreement:
     A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.
     B. Award shall mean the award of Restricted Stock Units made to the
Participant pursuant to the terms of this Agreement.
     C. Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
     D. Board shall mean the Corporation’s Board of Directors.
     E. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
     (i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction, or
     (ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets, or
     (iii) the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders.
     F. Code shall mean the Internal Revenue Code of 1986, as amended.

A-1



--------------------------------------------------------------------------------



 



     G. Corporation shall mean Sangamo Biosciences, Inc., a Delaware
corporation, and any successor corporate successor to all or substantially all
of the assets or voting stock of Sangamo Biosciences, Inc. which shall by
appropriate action adopt the Plan.
     H. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.
     I. Fair Market Value per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:
     (i) If the Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the date in question, as such price is reported by the
National Association of Securities Dealers on the Nasdaq National Market and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.
     (ii) If the Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.
     J. Family Member shall mean any of the following members of the
Participant’s family; any child, stepchild, grandchild, grandparent, parent,
stepparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law.
     K. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from
time to time.
     L. Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one or more of the other
corporations in such chain.
     M. Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
     N. Plan shall mean the Corporation’s 2004 Stock Incentive Plan.

A-2



--------------------------------------------------------------------------------



 



     O. Plan Administrator shall mean either the Board or a committee of the
Board acting in its capacity as administrator of the Plan.
     P. Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. Service shall not be deemed to cease during a period of military leave,
sick leave or other personal leave approved by the Corporation; provided,
however, that except to the extent otherwise required by law or expressly
authorized by the Plan Administrator or by the Corporation’s written policy on
leaves of absence, no Service credit shall be given for vesting purposes for any
period the Participant is on a leave of absence.
     Q. Stock Exchange shall mean either the American Stock Exchange or the New
York Stock Exchange.
     R. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
     S. Withholding Taxes shall mean the federal, state and local income and
employment taxes required to be withheld by the Corporation in connection with
the vesting and concurrent issuance of the shares of Common Stock under the
Award.

A-3